Opinion.— The appellant maintains that such is the character of his lien by virtue of the second proviso of the first section of the statute of 1839. Paschal’s Digest, article 4592. This gives a lien only to master-builders and mechanics whose contracts for service or material shall be reduced to writing, and its benefits are not extended to open ac-. counts for such service or material, and it cannot be invoked to render it equally applicable to the act of November 17, 1871, regulating mechanics’, contractors’, builders’ and other liens. Articles 7112 and 7116, Paschal’s Digest, subsequently enacted, provides for liens of this character in respect to verbal and written contracts. Phillips on Mechanics’ Liens, secs. 11, 20; McKim v. Mason, 3 Md. Ch. Rep., 186; Rees v. Ludington, 13 Wis., 276; Jessup v. Stone, id., 466. We conclude that there is no error and that the judgment ought to be a-ffirmecl.